Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/906,755 filed on 06/19/2020. 

Response to Amendments
This is in response to the amendments filed on 04/06/2022. Independent claims 1, 11 and 21 have been amended. Claims 1-27 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-27 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record DANNER; Tim L. et al., Pub. No.: US 2007/0157292 A1, JANARTHANAM; Baskaran et al., Pub. No.: US 2017/0185640 A1, and VEPA; Sirish V. et al., Pat. No. US 10,878,079 B2 individually or in combination do not disclose the invention as filed. DANNER discloses a technique of just-in-time i.e. on-demand computing resource access permissions for users, JANARTHANAM discloses a technique of computing event change notifications to and from API, and VEPA discloses a technique of access permission management for a cluster of computing resources.
What is missing from the prior art is - On demand computing resource access permission to and from API to automate the on-demand access management for a user, and permission indicates a role of the user and specifies a time window for the resource access.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 11 and 21, and thereby claims 1, 11 and 21 are considered allowable. The dependent claims which further limit claims 1, 11 and 21 also are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491